Citation Nr: 1643060	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  08-357 48	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include bronchitis and chronic obstructive pulmonary disease (COPD), claimed as black lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1971 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014 and May 2015, the Board remanded the claim for additional development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2015, and a copy of the hearing transcript is of record.


FINDINGS OF FACT

A chronic respiratory disorder did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in May 2006, prior to the initial August 2006 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's respiratory disability was medically evaluated in February 2013 and November 2015.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

The Veteran was afforded the opportunity to give testimony before the undersigned in March 2015.  Also, the AOJ has substantially complied with the previous Remand orders.  In the December 2014 Remand, the Board instructed the AOJ to schedule the Veteran a Board hearing.  In the May 2015 Remand, the Board instructed the AOJ to make efforts to obtain outstanding treatment records identified by the Veteran in the March 2015 Board hearing, and to obtain an addendum opinion in the event that any additional evidence was associated with the claim file.  In a June 2015 letter, the AOJ requested the Veteran to submit authorizations for the AOJ to obtain all outstanding treatment records, particularly those identified in the March 2015 hearing, within 30 days.  The Veteran did not submit authorizations or identify treatment.  The AOJ obtained all outstanding VA treatment records and obtained an addendum medical opinion in November 2015.  Following the issuance of the November 2015 supplemental statement of the case, the Veteran and his representative submitted a waiver in December 2015 indicating that they did not have additional evidence to submit in support of the Veteran's appeal.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Service Connection

The Veteran contends that the respiratory symptoms for which he was treated in service represents the initial manifestation of a chronic respiratory disorder.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  The diagnoses of the Veteran's claimed disability are not included in this list.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Turning to the evidence of record, service treatment records (STRs) indicate that the Veteran was treated for viral syndrome in June 1974.  In January 1975, he complained of chest pain.  He denied upper respiratory infection (URI) symptoms or lung congestions.  He reported smoking a half pack per day.  A chest x-ray revealed questionable pleural thickening.  The impression was pleuritis.  During a June 1975 follow up for chest pain, the Veteran reported that he was feeling good and that pain was resolving.  Chest was clear to percussion and auscultation.  In June 1976, the Veteran was treated for flu syndrome.  In March 1986 and January 1988 questionnaires, the Veteran denied having had shortness of breath.

Post service, the Veteran submitted a claim for service connection for "black lung" in April 2005.

A May 2005 private chest x-ray showed minimal linear atelectasis versus scarring in the right mid lung field, likely right upper lobe.

A September 2005 treatment record and accompanying letter from the Veteran's treating private physician indicated that the Veteran complained of cough and green sputum production.  He denied any constitutional symptoms.  The Veteran is a heavy smoker and continues to smoke more than one pack per day.  He requested Promethazine with codeine to clear his "congestion."  Examination of the lungs revealed diminished breath sounds with a few rhonchi.  The physician denied anti-tussive therapy and gave the Veteran a six to eight day course of Levaquin to see if that would resolve his bronchitis.  The physician also discussed the need for smoking cessation.

A February 2006 private treatment record noted that the Veteran presented with cough and green phlegm secondary to sleep apnea.  The examiner noted dyspnea and bronchitis.

A March 2006 chest x-ray showed right perihilar minimal scarring versus subsegmental atelectasis.

In May 2006, the Veteran presented for follow up of sleep apnea.  Review of systems (ROS) noted bronchitis.  The Veteran smoked one pack per day.  Lungs were noted as 'decreased' and 'productive.'  The examiner assessed heavy smoker, bronchitis.

In August 2006, a follow up for sleep apnea noted 'smoker.'  ROS included dyspnea and COPD.

A November 2006 follow up for sleep apnea noted that the Veteran was a smoker.  ROS included dyspnea, COPD, GERD (gastroesophageal reflux disease), and sleep apnea.

A February 2007 follow up for sleep apnea indicated that the Veteran presented with a green-colored productive cough.  The Veteran smoked half a pack per day.  ROS included shortness of breath.  The examiner assessed stable COPD.

During a May 2007 follow up for COPD, ROS included shortness of breath and dyspnea.  The Veteran smoked half a pack per day.

In August 2007, the Veteran presented for "flu or COPD."  Personal medical history included heavy smoker, COPD, and acute bronchitis.  Lungs were noted as 'decreased' and 'productive.'  ROS included dyspnea and COPD.

In December 2007 lungs were again noted as 'decreased' and 'productive.'  The examiner assessed acute bronchitis/GERD.

In April 2008, the Veteran presented for follow up for COPD.  ROS included shortness of breath and dyspnea.

In October 2008, the Veteran presented for follow up for COPD and snoring.  The Veteran also reported coughing a lot, shortness of breath, and dyspnea.

In January 2009, a private treatment record noted "stable COPD."

On May 2009 follow up for COPD, the Veteran reported dyspnea.

In November 2009, the Veteran reported shortness of breath, dyspnea, and cough.  He was a former smoker.  Lungs were noted as "decreased" and "rhonchi."  The examiner prescribed antibiotics.

Private treatment records dated April 2010, October 2010, and March 2011 noted "stable COPD."

A February 2011 statement from the Veteran's wife indicated that the Veteran's bronchitis has gotten worse every day.

On February 2013 VA respiratory examination, the examiner diagnosed COPD and opined that the Veteran's respiratory disorder was less likely than not incurred in service.  Review of the STRs showed multiple clinical entries for URI, tonsillitis, viral infection, viral syndrome, etc.  These are transient and non-specific symptoms associated with conditions known as "cold."  These are in contrast to COPD.  COPD, a common preventable and treatable disease, is characterized by airflow limitation that is usually progressive and associated with an enhanced chronic inflammatory response in the airways and the lung to noxious particles or gases.  Exacerbations and comorbidities contribute to the overall severity in individual patients.  The most important risk factor for COPD is cigarette smoking and the amount and duration of smoking contributes to disease severity.  The Veteran had been a heavy smoker until recently.

In February 2014, the Veteran's representative argued that the Veteran's bronchitis is related to the in-service treatment of pneumonia.

During the March 2015 Board hearing, the Veteran testified that he served as an aircraft mechanic in the military.  He was first treated for black lung disease in 1995.  He also was treated in service for complaints of "breathing bad" and was prescribed a nebulizer spray.  The Veteran further testified that he stopped smoking almost 20 years ago.  He denied undergoing a retirement physical for the military.

In a November 2015 VA opinion, a physician reviewed the Veteran's claims file and noted that the STRs do not show a diagnosis of COPD, an evaluation with pulmonary function tests or a chest x-ray suggestive of COPD.  He did have a chest x-ray in January 1975 that showed possible pleural thickening thought to be from viral syndrome.  The chest x-ray did not show the classic signs of COPD, like decreased lung markings, increased retrosternal airspace and hyperinflation with flattened diaphragms.  Another chest x-ray done January 1975 was negative.  Notes from March 1986, January 1988 asked the question, "Have you had shortness of breath?" and the answer was "no."  The Veteran's duty in the Air Force ended in May 1991.  He was not diagnosed with COPD until 2006.  He has significant tobacco abuse history in that he smoked cigarettes from 1971 to 2000.  Smoking is a risk factor for the development of COPD as is family history.  Because the Veteran was diagnosed remote from service and did not demonstrate any symptoms or complaints consistent with COPD, it is less likely than not that the Veteran's COPD had its clinical onset in the service or is otherwise related to active duty.

Based on the foregoing, the Board finds that entitlement to service connection for a respiratory disorder is not warranted.

With regard to the first element of a service connection claim, in-service occurrence of disease or injury, the Board finds recognizes the in-service respiratory complaints and diagnosis of pleuritis.  Accordingly, the first criterion has been met.

The Board further finds that the criterion of a current disability has also been met.  As noted above, the Veteran has been variously diagnosed with COPD and bronchitis throughout the claim period.  Therefore, the second element of a service connection claim has been met.

However, in order to establish entitlement to service connection, it is not sufficient to show a current disability and treatment for an illness in service.  There must also be evidence of a relationship between these two events.  In this case, the Board finds that the preponderance of the evidence is against a finding of such a relationship.

In this regard, the Board points to the February 2013 VA examination report and the November 2015 addendum opinion, which both opine that the Veteran's current respiratory disorder is not related to service.  These opinions are considered to be highly probative evidence against the claim, as they are shown to have been based on a review of the Veteran's medical records, and it are accompanied by sufficient rationale.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Moreover, there is no competent medical opinion that purports to establish a relationship between the Veteran's current complaints and active service, or to contradict those of the two VA examiners.

The Board recognizes the Veteran's belief and opinion that his current symptoms are related to those for which he was treated in service.  There are circumstances involving readily observable conditions or symptoms in which a lay person is qualified to describe, and these include symptoms such as shortness of breath, dyspnea, and cough.  However, there can be many causes of these symptoms, and the etiology of a respiratory disability is a more complex question.  There is no evidence that the Veteran has any medical training that would enable him to provide a competent opinion in this matter.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  To the extent the Veteran is claiming continuity of symptoms since service, the Board does not find him to be a reliable historian.  The Veteran testified to smoking cessation in approximately 1995, but private treatment records reflect that the Veteran was a smoker through August 2007.  This suggests that the Veteran is not always an accurate historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The probative value of his testimony is therefore reduced.  Id.

In sum, all competent medical opinions have found that the Veteran's current disability has no relationship to service, the criterion of medical evidence of a nexus between the current disability and the events in service has not been met, and the Veteran's claim is not supported.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


